DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONDUCTION STRUCTURE FOR SHIELDING AND AN ELECTRONIC DEVICE USING THE SAME--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, it is unclear whether the first sheet metal and second sheet metal are electrically connected or not, since the claim does not indicate that they are connected.  For 

With regard to claim 3, it is unclear where the depression is located with respect to the elastic pieces and the slit.  For prior art analysis, any depression on the first sheet metal that is overlapped by the second sheet metal can meet this limitation.
With regard to claim 2, it is unclear whether the first sheet metal and second sheet metal are electrically connected or not, since the claim does not indicate that they are connected.  For prior art analysis, any two sheets with one having the structure claimed can meet this limitation.
Claims 8-12 include all the limitations of claim 2 and are rejected for the same reasons.
With regard to claim 8, it is unclear where the depression is located with respect to the elastic pieces and the slit.  For prior art analysis, any depression on the first sheet metal that is overlapped by the second sheet metal can meet this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 1990 (JP01-146595U).
With regard to claim 4, 1990 teaches, as shown in figures 1-4: “A conduction structure (10 and 4) comprising: a plurality of elastic pieces 13 having flat shapes provided for a first sheet metal 10, adjacent two of the elastic pieces 13 being aligned. a slit 12 formed in the first sheet metal 10 being interposed between the adjacent two of the elastic pieces 13, both ends of each of the elastic pieces 13 being connected with respective both ends of an adjacent one of the elastic pieces 13; and protrusions (top of 13 in figure 2) each of which is provided partially in a direction in which the plurality of elastic pieces 13 is aligned, on a corresponding one of the elastic pieces 13 provided for the first sheet metal 10, and each of which is protruded toward a second sheet metal 4 overlapped with the first sheet metal 10”.

With regard to claim 8, 1990 teaches: “The conduction structure according to claim 2”, as shown above.
1990 also teaches, as shown in figure 4: “wherein the second sheet metal 4 is overlapped with a depression (lower portion of 10 in figure 4) provided in the first sheet metal 10”.

With regard to claim 9, 1990 teaches: “The conduction structure according to claim 2”, as shown above.


With regard to claim 11, 1990 teaches, as shown above and in figure 5: “An electronic device (shown in figure 5) comprising the conduction structure according to claim 2 (as shown above)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1990 (JP01-146595U) in view of 1989 (JP01-146595U).
With regard to claim 1, 1990 teaches, as shown in figures 1-4: “A conduction structure (10 and 4) comprising: a plurality of elastic pieces 3 having flat shapes provided for a first sheet metal 10, adjacent two of the elastic pieces 3 being aligned, a slit 12 formed in the first sheet metal 10 being interposed between the adjacent two of the elastic pieces 13, both ends of each of the elastic pieces 13 being connected with respective both ends of an adjacent one of the elastic pieces 13”.
1990 does not teach: “and protrusions that are provided for a second sheet metal overlapped with the first sheet metal and each of which is protruded toward a corresponding one of the elastic pieces provided for the first sheet metal”.
	In the same field of endeavor before the effective filing date of the claimed invention, 1989 teaches, as shown in figure 1: “and protrusions 6 that are provided for a second sheet metal 1”.  Neither 1989 nor 1990 teach: “a second sheet metal overlapped with the first sheet metal and each of which is protruded toward a corresponding one of the elastic pieces provided for the first sheet metal”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to overlap the second sheet metal with the first sheet metal so the protrusions protrude toward the first sheet metal, since doing so is only changing the location of the parts of the invention and to extend the shielding of the first sheet without having to make a bigger sheet metal.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 3, 1990 as modified by 1989 teaches: “The conduction structure according to claim 1”, as shown above.
	1990 also teaches, as shown in figures 1-5: “wherein the second sheet metal 4 is overlapped with a depression (lower portion of 10 in figure 4) provided in the first sheet metal 10”.

With regard to claim 4, 1990 as modified by 1989 teaches: “The conduction structure according to claim 2”, as shown above.
1990 also teaches, as shown in figures 1-5: “wherein support members (5 and 6) extending in the direction in which the plurality of elastic pieces 13 is aligned are provided, on a surface (bottom surface of 10 in figure 4) on an opposite side of the first sheet metal 10 from a surface (top surface of 10 in figure 4)  with which the second sheet metal 4 is overlapped, at the respective both ends of each of the plurality of elastic pieces 13 provided for the first sheet metal 10”. 

With regard to claim 5, 1990 as modified by 1989 teaches: “The conduction structure according to claim 2”, as shown above.
Neither 1990 nor 1989 teach: “wherein each of the protrusions has a spherical surface”.  However, this is merely a change in the shape of the protrusion and would not affect the ability of the first sheet metal to make contact with the second sheet metal.  Also, a change in shape is 

With regard to claim 6, 1990 as modified by 1989 teaches, as shown above and in 1990 figure 5: “An electronic device (shown in 1990, figure 5) comprising the conduction structure according to claim 1 (as shown above)”.

With regard to claim 7, 1990 as modified by 1989 teaches: “The electronic device according to claim 11”, as shown above.
Neither 1990 nor 1989 teach: “wherein the electronic device is to be mounted on a vehicle”.  However, this is a mere statement of the intended use of the electronic device.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the electronic device in a vehicle or any other application.  Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1990 (JP01-146595U).
With regard to claim 10, 1990 teaches: “The conduction structure according to claim 2”, as shown above.


With regard to claim 12, 1990 teaches: “The electronic device according to claim 11”, as shown above.
1990 does not teach: “wherein the electronic device is to be mounted on a vehicle”.  However, this is a mere statement of the intended use of the electronic device.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the electronic device in a vehicle or any other application.  Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	February 23, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831